DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a leaching solution composition for extracting available phosphate in soil, the composition comprising: 100 parts by weight of a leaching solution containing acetic acid, lactic acid, ammonium fluoride, ammonium sulfate, and sodium hydroxide, of which the weights are 110% of the weights of acetic acid, lactic acid, ammonium fluoride, ammonium sulfate, and sodium hydroxide, respectively, contained in a leaching solution for extracting available phosphate in soil, used in the Lancaster method; and 0.001 parts by weight of a bromocresol green indicator, classified in G01N 1/4055.
II. Claim 2, drawn to a leaching solution composition for extracting available silicate in soil, the composition comprising: 100 parts by weight of a leaching solution containing sodium acetate and acetic acid, of which the weights are 110 wt% of the weights of sodium acetate and acetic acid, respectively, contained in a leaching solution for extracting available silicate in soil, used in the 1N-NaOAc method; and 0.001 parts by weight of a methyl orange indicator, classified in G01N 1/4044.
III. Claim 3, drawn to a leaching solution composition for extracting exchangeable cations in soil, the composition comprising: 100 parts by weight of a leaching solution containing ammonium hydroxide and acetic acid, of which the weights are 110% of the weights of ammonium hydroxide and acetic acid, respectively, contained in a leaching solution for extracting exchangeable cations in soil, used in an ammonium acetate method in cation exchange capacity (CEC) analysis; 0.001 parts by weight of a phenolphthalein indicator; and 0.001 parts by weight of a bromocresol purple indicator, classified in G01N 31/221.
The inventions are independent or distinct, each from the other because Inventions I, II, and III are directed to related products/compositions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed have a materially different design and effect (i.e. the invention of claim 1 claims “the weights are 110% of the weights of acetic acid, lactic acid, ammonium fluoride, ammonium sulfate, and sodium hydroxide,” and “0.001 parts by weight of a bromocresol green indicator,” and claims “a leaching solution for extracting available phosphate in soil, used in the Lancaster method” – none of which appear in the other independent claims; also, the invention of claim 2 claims “the weights are 110 wt% of the weights of sodium acetate and acetic acid,” and “0.001 parts by weight of a methyl orange indicator,” and “a leaching solution for extracting available silicate in soil, used in the 1N-NaOAc method” – none of which appear in the other independent claims; lastly, the invention of claim 3 claims “110% of the weights of ammonium hydroxide and acetic acid,” and “0.001 parts by weight of a phenolphthalein indicator and 0.001 parts by weight of a bromocresol purple indicator,” and “a leaching solution for extracting exchangeable cations in soil, used in an ammonium acetate method in cation exchange capacity (CEC) analysis” – none of which appear in the other independent claims).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their separate classification, divergent subject matter and different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852